                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at FRANKFORT


CARRIE L. SCHMID,                  )
                                   )
     Plaintiff,                    )            Civil Case No.
                                   )            3:18-cv-60-JMH
v.                                 )
                                   )          MEMORANDUM OPINION
NANCY A. BERRYHILL., Acting        )                & ORDER
Commissioner of the Social         )
Security Administration,           )
                                   )
     Defendant.                    )
                                   )

                                ***
     Plaintiff Carrie L. Schmid brings this matter under 42 U.S.C.

§ 405(g) seeking judicial review of an administrative decision

made by the Commissioner of Social Security denying her application

for Disability Insurance Benefits (DIB) and Supplemental Security

Income (SSI).   The Court, having reviewed the record, will AFFIRM

the Commissioner’s decision because it is supported by substantial

evidence.


                I. FACTUAL AND PROCEDURAL BACKGROUND

     Schmid filed an application for Social Security Disability

Benefits on June 25, 2014, with an alleged onset date of January

22, 2013. [DE 7 at 1 (citing TR 206)]. She claims that her post-

traumatic   stress     disorder   (“PTSD”),   depression,   anxiety,

fibromyalgia, and other conditions have rendered her disabled

under the Social Security Act. [TR 222]. Schmid is an Air Force


                                   1
veteran who reports several experiences of sexual and physical

trauma, harassment, and bullying by fellow service members. [DE 9

at 2 (citing TRs 89-90, 651-52, 662, 679, 987-90, 916-18, 1103-

04)]. After she was placed on medical leave, she eventually

resigned from her role in the Air Force as a civilian employee.

[Id.   at   3   (citing   TR   639,   687,   750,   1100)].   She   worked   in

information technology performing database management and data

entry. [TR 52, 54].


A. Medical record and administrative hearing


       Schmid’s claim was denied initially and on reconsideration.

[Id. at 1-2 (citing TR 156)]. She requested a hearing and one was

held before ALJ Greg Holsclaw. [Id. at 2 (citing TR 35)]. At the

time of the hearing, Schmid was forty-seven years old. [TR 49].

Schmid testified at the hearing that her PTSD and fibromyalgia are

the most difficult impairments to work with. [TR 59].


       In her initial questionnaire, Schmid described her pain as

widespread, with symptoms similar to that of a severe flu that

never goes away, but only change in severity. [TR 237]. She claims

it began in her shoulder, developed into fibromyalgia, and got

worse with her PTSD diagnosis. [TR 237]. In Schmid’s view, the

PTSD is extremely restricting. She said she has a difficult time

working in a cubicle and being close to a large number of people.

[TR 62]. Schmid stated that she has been treated for PTSD with

                                       2
physical therapy, psychiatric treatment, and medication. [TR 94,

65]. She attends yoga classes to help manage the symptoms of PTSD,

which usually last forty-five minutes and have six to eight people

in them. [TR 69, 70]. She also described cycles of pain from the

fibromyalgia that come and go, but are near debilitating when they

strike. [TR 71-72]. Schmid said she used to be able to participate

in a number of activities, but said her fatigue sometimes caused

her to forego even basic personal needs like shaving and hair

styling. [TR 239]. In sum, Schmid described being very active

before the impairments began affecting activities in her everyday

life. [TR 240]. She explained that a normal day at the time of the

questionnaire might have included putting dishes away, feeding her

dogs and letting them out, intermittent rest and sleeping, and

starting laundry. [TR 243]. Her husband goes everywhere with her,

Schmid stated, because she is unsure of how much energy she will

have and because loud noises can “set her off.” [DE 246]. She

claimed she has trouble lifting, squatting, bending, standing,

reaching, walking, kneeling, talking, and climbing stairs. [DE

248].   Schmid   also   complained   of   difficulty   with   her   memory,

concentration,     completing    tasks,      understanding,     following

instructions, using her hands, and getting along with others.

[Id.]. Schmid’s husband echoed her concerns about handling stress

and being in large crowds or lines. [TR 258].



                                     3
       The ALJ asked Schmid several factual questions to determine

the extent of her impairments. Schmid stated that she tries to

walk with her dogs off-leash twice a day for fifteen or twenty

minutes at a time. [TR 49]. She told the ALJ that she is able to

drive and does so every other day to go to the grocery store,

church, and other places she needs to go. [TR 50]. Schmid answered

in the affirmative when asked if she could lift her arms over her

head and if she could pick up a stack of coins on a table. [TR

74]. She talked about doing online crafting and social networking

on her computer. [TR 76-77]. Schmid testified that she can take

care of her own personal hygiene, can tie her shoes, and can make

meals for herself and her husband. [TR 77-78]. She testified that

she still has trouble retaining information she has read and has

difficulty concentrating. [TR 88]. Schmid also seemed optimistic

about the idea of her conditions and their symptoms improving. [TR

90].


       A vocational expert, Martha Goss, testified as to Schmid’s

occupational background, jobs available in the national economy,

and the exertional level of those positions. [See TR 93, 94]. Goss

testified that, based on the Dictionary of Occupational Titles,1



1 The Dictionary of   Occupational Titles was developed by the United
States Department     of Labor and is used by the Social Security
Administration to      determine if a claimant can perform work
previously done or    if there are any jobs she could perform in the
national economy.
                                   4
Schmid’s former job would be considered a sedentary, semi-skilled

position, with some aspects that would require medium exertion.

[TR 95]. The ALJ then asked if a person with Schmid’s impairments

due to her limitations would be able to perform the same job. [TR

96]. Goss answered in the negative. [Id.]. The ALJ then asked if

a person with those limitations could perform some work in the

national economy at the “light exertional level.” [Id.]. Goss

replied that there are several thousand jobs in the United States

for a machine tender, for bench work, and a light sorter or packer,

according to the Dictionary of Occupational Titles. [Id.].


     The ALJ found that Schmid did have several impairments. [TR

18]. He cited to medical opinions and tests assessing her physical

and psychological ailments and discussed specific limitations she

faces from those conditions. [TR 19]. When discussing Schmid’s

PTSD, he noted that the medical evidence in the record shows that

her symptoms have varied some, but they appear to have improved

with treatment. [TR 19 (citing TRs 573-901; 937-1052; 1117-1190)].

In fact, in 2017 Schmid noted that she felt “OK,” her mood was

generally stable, and her medication was helping with her symptoms.

[TR 1141]. Her mental status examination showed that she was

“fully-oriented,” had no apparent deficits in her attention or

concentration, and her memory was intact. [TR 1142].




                                5
       Next, the ALJ found that Schmid’s impairments did not meet

the severity required in the regulatory listings. [TR 20 (citing

20 C.F.R. 404.152(d), 404.1525 and 404.1526)]. However, the ALJ

found that Schmid did have the residual functional capacity2 to

perform less than the full range of light work. [TR 21]. She does

have the residual functional capacity, the ALJ found, to perform

simple, routine work. [Id.]. He also did not find Schmid persuasive

in her assertion that she could not perform any work because it

contradicted significant medical evidence in the record. [TR 22-

23].   He   also   indicated   that   older   reports   with   conclusory

allegations of disability made seven or more years before the

determination were not indicative of work Schmid would be able to

perform now. [TR 23].


       Finally, the ALJ found that while Schmid could not perform

any past relevant work, he found her residual functional capacity

allowed for her to work in a significant number of jobs in the

national economy. [TR 24]. The ALJ relied on Goss’s testimony at

the hearing regarding the Dictionary of Occupational Titles. [TR

24, 25]. Thus, the ALJ found that Schmid was not entitled to Social

Security Disability Benefits under § 216 of the Social Security



2Residual functional capacity, as it is used by the Social Security
Administration, aims to determine the limitations the claimant’s
impairments impose on her ability to perform gainful work activity.
Essentially, the residual functional capacity simply outlines what
activities the claimant can or cannot do.
                                      6
Act. [Id. (citing TR 7)]. The Appeals Council denied Schmid’s

request for review. [Id. (citing TRs 201, 1)]. Schmid in this

action asks the Court to set aside the Commissioner’s decision and

grant her claim for benefits, or, in the alternative, remand the

case to the Commissioner for further proceedings. [Id.].


B. Factual background of Schmid’s challenge to ALJ’s finding


     Schmid challenges the ALJ’s decision on two grounds. First,

she argues that the ALJ impermissibly discounted three opinions

provided by physicians who treated Schmid in his assessment of her

specific functional abilities. [DE 8]. Second, Schmid challenges

the ALJ’s residual functional capacity findings regarding her

psychological impairments. [Id.].


     The ALJ considered several medical opinions in making his

determination, including five from practitioners Schmid discusses

in her motion for summary judgment. Kaushik Raval, M.D. [TR 897-

901], Elaine M. Tripi, Ph.D. CFC [TR 915-925], and Kenny Bertram,

Ph.D. [TR 1100-1112] all examined Schmid. Larry Fruedenberger,

Psy.D. and Laura Cutler, Ph.D. provided opinions based on a review

of the documents in the record.


     Raval performed a psychiatric evaluation of Schmid on June

12, 2014. [TR 902]. Schmid “definitely” met the criteria for a

diagnosis of chronic PTSD starting with her time in the Air Force.


                                  7
[TR 905]. Raval found that she was unemployable because of her

PTSD. [Id.]. Tripi, a licensed psychologist, evaluated Schmid on

June 22, 2014. [TR 916]. She found that Schmid’s symptoms of PTSD

were “active and florid,” stating that Schmid cried openly and

uncontrollably during the session. [TR 923]. Tripi found that

Schmid is not a viable rehabilitation candidate and is not capable

of sustaining substantial gainful work activity.                    [Id.]. Bertram

performed an initial PTSD disability benefits questionnaire on

Schmid. [TR 1100]. He indicated that Schmid had PTSD of clinical

relevance—due in large part from the sexual abuse and harassment

she encountered in the Air Force—that was “chronic and severe in

degree.” [TR 1114].


      Freudenberger, a psychologist, evaluated Schmid’s records in

October of 2014 and found that while she did have affective and

anxiety-related disorders that moderately impacted her ability to

function in certain situations, her impairments were not “serious

and   persistent”     as   required    by    the   listing    for     anxiety    and

depressive     disorders.      [TR    111-12].      Freudenberger         summarily

concluded that Schmid did not present evidence of both medical

treatment and the capacity to adapt to changes in her environment,

or to demands that are not already a part of her daily life. 20

C.F.R.   Pt.   404,   Subpt.    P,    App.   1.    Cutler    came    to   the   same

conclusion. [TR 130-131].



                                        8
                          II. STANDARD OF REVIEW

     Pursuant to 42 U.S.C. § 405(g), a reviewing court “must affirm

the Commissioner’s conclusions absent a determination that the

Commissioner has failed to apply the correct legal standard or has

made findings of fact unsupported by substantial evidence in the

record.” Longworth v. Comm’r Soc. Sec., 402 F.3d 591, 595 (6th

Cir. 2005) (citations omitted). The scope of judicial review is

limited to the record itself, and the reviewing court “may not try

the case de novo, nor resolve conflicts in evidence, nor decide

questions of credibility.” Hogg v. Sullivan, 987 F.2d 328, 331

(6th Cir. 1993) (citations omitted).


     The Sixth Circuit has held that “substantial evidence exists

when a reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Warner v. Comm’r of Soc. Sec.,

375 F.3d 387, 390 (6th Cir. 2004) (citations omitted). The limited

nature of substantial-evidence review prevents the reviewing court

from substituting its judgment for that of the ALJ. Rather, so

long as substantial evidence exists, the reviewing court should

affirm the ALJ’s decision “even if there is substantial evidence

in the record that would have supported an opposite conclusion.”

Longworth,   402   F.3d    at   595   (citations   omitted).   Substantial

evidence is “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”              Rogers v.
                                      9
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (citations

omitted).


      “In determining whether the Secretary’s factual findings are

supported by substantial evidence, [the Court] must examine the

evidence in the record ‘taken as a whole . . . .’” Wyatt v.

Secretary of Health and Human Services, 974 F.2d 680, 683 (6th

Cir. 1992) (citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir.

1980)). Additionally, the Court “‘must take into account whatever

in the record fairly detracts from its weight.’” Wyatt, 974 F.3d

at 683 (citing Beavers v. Secretary of Health, Educ. & Welfare,

577 F.2d 383, 387 (6th Cir. 1978)). “The substantial evidence

standard presupposes that there is a ‘zone of choice’ within which

the   [Commissioner]   may   proceed    without   interference   from   the

courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994)

(citations omitted). “If the Secretary’s findings are supported by

substantial evidence, then we must affirm the Secretary’s decision

even though as triers of fact we might have arrived at a different

result.” Elkins v. Sec’y of Health & Human Serv., 658 F.2d 437,

439 (6th Cir. 1981).


                             III. ANALYSIS


      Under the Social Security Act, the term “disability” means an

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

                                   10
can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months

.   .   .   .”   42   U.S.C.   §   423(d)(1)(A).   A   five-step   sequential

evaluation process is used to determine whether a claimant is

disabled. 20 C.F.R. § 404.1520; 20 C.F.R. § 416.920. In summary,

the five-step sequential evaluation process is as follows:


        The first step is to determine whether the claimant is
        engaged in significant gainful activity. 20 C.F.R. §
        416.920(b). If not, the second step is to determine
        whether the claimant has a severe impairment, which is
        “any impairment or combination of impairments which
        significantly limits your physical or mental ability to
        do basic work activities.” § 416.920(c). If there is a
        severe impairment, the third step is to determine
        whether the impairment meets or exceeds the criteria of
        one of the listed impairments in Appendix 1. §
        416.920(d). If the claimant does not satisfy one of the
        listings, the [fourth step] is to determine whether the
        claimant's impairment prevents him from performing his
        past relevant work. § 416.920(e). If it does not, the
        claimant is found not disabled. [At the fifth step,]
        [i]f the impairment prevents a return to former work,
        the claimant's residual functional capacity must be
        determined, id., and it is then considered in
        conjunction with the claimant's age, work experience and
        education in order to ascertain whether the impairment
        or combination of impairments prevents the claimant from
        doing other work. § 416.920(f); see also Subpart P,
        Appendix 2, Tables 1–3.

Williamson v. Sec’y of Health and Human Serv., 796 F.2d 146, 149

(6th Cir. 1986); see also 20 C.F.R. § 404.1520; 20 C.F.R. §

416.920.


        The claimant “bear[s] the burden at step one of showing that
                                       11
he is not working, at step two that he has a medically severe

impairment or combination of impairments, and at step four that

the impairment prevents him from performing his past work.” Bowen

v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). “[T]he Secretary bears

the burden of proof at step five, which determines whether the

claimant     is   able   to   perform   work   available     in    the   national

economy.” Id.


     Since the parties’ cross motions for summary judgment concern

the same facts, the Court will consider their motions [DE 7; DE 9]

together.     Additionally,     although     Schmid   appears      to    make   two

separate arguments, both come down to the proposition that the

ALJ’s determination regarding her residual functioning capacity is

not supported by substantial evidence.


     Schmid claims that the ALJ failed to follow 20 C.F.R. §

404.1527(c) when he relied on the opinions of the two physicians

who did not examine her. [DE 7 at 4]. She correctly notes that her

claim was filed in January of 2014, before the requirements in 20

C.F.R. § 404.1527(c) were suspended. [Id.]. That section directs

an ALJ to evaluate “every medical opinion” he receives and give

more weight to the opinion of someone who has examined the claimant

than to the medical opinion of someone who did not examine her. 20

C.F.R.   §   404.1527(c)(1).      Schmid     argues   that   the    doctors     who

examined the record failed to take into consideration Bertram’s


                                        12
report, which is consistent with the reports of doctors Tripi and

Ravel, because it was submitted into the record after their review

of the record. [Id. at 6]. Further, Schmid argues, while the ALJ

does not have to give any weight or special significance to

opinions regarding the ultimate issue of disability, Schmid argues

that the other information contained in those reports was relevant

to the decision. [Id. at 7]. Schmid cites to a broad proposition

that    when   an   ALJ   fails   to    follow   applicable   procedural

requirements, meaningful review is precluded. [Id. at 7-8 (citing

Blakely v. Comm’r of Soc. Sec., 581 F.3d 399 (6th Cir. 2009)].


       The Commissioner counters that none of the three opinions

from Schmid’s examiners “identified any more specific, concrete

work restrictions that might have been helpful to the ALJ” when

assessing Schmid’s residual functional capacity. [DE 9 at 9]. The

Commissioner further notes that the definition of medical opinions

in cases filed before March 2017 allowed for statements from

medical sources reflecting judgments about the nature and severity

of an impairment, including not only her symptoms and diagnosis,

but what she can still do despite the impairment and her physical

or mental restrictions. [Id. (citing 20 C.F.R. § 404.1527(a)(1))].

On the other hand, the Commissioner notes, opinions that are

dispositive of the issue of disability are not entitled to any

weight because that decision is reserved to the ALJ. [Id. at 9-



                                   13
10]. The Administration argues that the ALJ did consider the

opinions of the three examining doctors, as well as others in the

record. [Id. at 10-11].


     Federal       regulations       provide      that   the       Social    Security

Administration makes disability determinations based on “all the

evidence    in    [the]    case     record.”     20   C.F.R.   §    404.1520(a)(3).

Furthermore,      the     Social    Security     Administration       must    “always

consider the medical opinions in [the] case record together with

the rest of the relevant evidence [they] receive.” 20 C.F.R. §

404.1527(b). “In evaluating the intensity and persistence of [a

claimant’s] symptoms, [the Administration] consider[s] all of the

available    evidence       from    [a     claimant’s]    medical      sources    and

nonmedical       sources    about    how    [a   claimant’s]       symptoms    affect

[them].” 20 C.F.R. § 404.1529(c)(1).


     The Court agrees that the examiner opinions do not clearly

qualify as medical opinions under the pertinent regulations. The

reports from the three examining physicians do not include specific

information about her restrictions or what she could still do

despite her impairment. Instead, they jump to a conclusion that

she is too impaired to work in any capacity. Also, it is clear

that the ALJ did, in fact, consider these reports, as did the two

doctors who only examined the record, in finding that Schmid has

a severe impairment and could not work in her former job. Because


                                           14
the opinions of the three examining physicians do not provide

medical evidence on Schmid’s ability to adapt to changes in her

environment, and because the opinions summarily decide she cannot

work in any capacity, the ALJ was not required to give their

opinions any additional weight. See 20 C.F.R. § 404.1527(c)(3)

(“The more a medical source presents relevant evidence to support

a   medical   opinion,   particularly    medical   signs   and   laboratory

findings, the more weight we will give that medical opinion. The

better an explanation a source provides for a medical opinion, the

more weight we will give that medical opinion.”); Buxton v. Halter,

246 F.3d 762, 773 (6th Cir. 2001) (quoting Cohen v. Sec’y of Health

& Human Serv., 964 F.2d 524, 528 (6th Cir. 1992) (“the ALJ ‘is not

bound by conclusory statements of doctors, particularly where they

are    unsupported       by   detailed      objective      criteria     and

documentation.’”).


      Additionally, the ALJ examined several medical sources not

mentioned by Schmid indicating that her impairment had not only

improved with the help of therapy and medication, but that she was

coherent, focused, and cooperative. [TR 23 (citing TR 1031-33;

1085-86; 1178-79; 1218; 1235)]. All of these medical sources were

more current than the reports Schmid hoped the ALJ would use.

Finally, Schmid’s argument that the doctors who examined the record

did not have Bertram’s report is irrelevant. First, it is unlikely



                                   15
that an opinion in line with Tripi’s and Raval’s would have changed

those    reviewing    physicians’   minds.     Second,   the    decisionmaker

himself    did   consider   and   referenced    Bertram’s      report   in   his

opinion. [TR 22-23]. The ALJ was not required to give any weight

to the conclusions of physicians on the dispositive issue of

Schmid’s disability, although—and contrary to Schmid’s assertions—

he did consider the actual medical diagnoses and information from

those    physicians    in   the   record.   Schmid’s     argument   that     the

information was completely and inappropriately ignored is without

merit.


        This finding also debunks Schmid’s argument that the ALJ’s

residual functional capacity determination was not supported by

substantial evidence. [DE 7 at 8]. She argues that the activities

she engages in, while they may be performed at some point in time,

do not indicate an ability to have a regular work schedule eight

hours a day, five days a week. [Id. at 10]. Thus, she argues, the

ALJ’s reliance on those activities was not only inappropriate, but

outside the scope of evidence the ALJ is required to consider.


        The Commissioner points to the record and the ALJ’s findings

that her PTSD, anxiety, and depression were severe and meant she

could only perform simple and routine work. [DE 9 at 11-12 (citing

TR 16)]. The Commissioner notes that the ALJ was not using Schmid’s

activities to determine her ability to work full-time, but to


                                      16
consider her ability to function on that level in conjunction with

sufficient medical evidence to determine her residual functional

capacity. [Id. at 12 (citing TR 17)].


      As stated above, it is for the ALJ, and not the reviewing

court, to evaluate the credibility of witnesses, including the

testimony of the claimant. Rogers v. Comm’r of Soc. Sec., 486 F.3d

234, 247 (6th Cir. 2007)(citing Walters v. Comm’r of Soc. Sec.,

127 F.3d 525, 531 (6th Cir. 1997); Crum v. Sullivan, 921 F.2d 642,

644 (6th Cir. 1990); Kirk v. Sec’y of Health & Human Servs., 667

F.2d 524, 538 (6th Cir. 1981)). However, an ALJ is not permitted

to   make   those   determinations    based    on    an    intangible   notion

regarding the claimant’s credibility. Id. (citing Soc. Sec. Rul.

96-7p, 1996 WL 374186, at *4. Those determinations must have

support in the record. Id.


      The ALJ in Schmid’s case did exactly that. He noted that

“whenever    statements    about     the    intensity,      persistence,      or

functionally limiting effects of pain or other symptoms are not

substantiated by objective medical evidence, the undersigned must

consider    other   evidence   in   the    record    to    determine    if   the

claimant’s    symptoms    limit     the    ability    to    do   work-related

activities.” [TR 22]. First, the ALJ considered Schmid’s own

testimony, which was contradictory to her former statements that

she was completely incapacitated by PTSD and fibromyalgia. [Id.].


                                     17
For example, he provided statements from the transcript of Schmid

discussing her yoga sessions, her ability to drive, lift her arms

over her head, pick up coins, use a computer for online crafting

classes, her frequent use of social networking, and her ability to

cook. [Id.]. Based on Schmid’s own testimony, the ALJ did not find

it persuasive that she was unable to perform any work at all.

[Id.]. Because her credibility on the question was then at issue,

the ALJ looked to the record’s medical evidence and concluded that

her condition has improved, and she is able to meet the limited

residual functional capacity. [TR 22-23]. Based on the medical

records discussed at length in this opinion, it is clear that the

ALJ relied on substantial evidence to find that at least portions

of Schmid’s testimony was not credible and contradicted medical

findings.


       This Court finds that the ALJ’s opinion as to Schmid’s

residual functional capacity is supported by substantial medical

and testimonial evidence. Thus, the Court will affirm the ALJ’s

finding that Schmid is not disabled pursuant to the Social Security

Act.


                              IV. CONCLUSION


       The Court having found no legal error on the part of the ALJ

and that the decision is supported by substantial evidence, the

Acting Commissioner’s final decision is AFFIRMED.

                                 18
     Accordingly,   IT   IS   ORDERED   that   Plaintiff’s   Motion   for

Summary Judgment [DE 7] be, and the same hereby is, DENIED.


     IT IS FURTHER ORDERED that the Commissioner’s Motion for

Summary Judgment [DE 9] be and the same hereby is, GRANTED.


     A separate judgment in conformity herewith shall this date be

entered.


     This the 12th day of March, 2020.




                                  19
